Case 2:19-cv-13346-GAD-APP ECF No. 53, PageID.545 Filed 11/04/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                 RAAFAT ELSISY,

                    Plaintiff,
                                                          Case No. 19-cv-13346
                       v.
                                                  UNITED STATES DISTRICT COURT JUDGE
     CITY OF KEEGO HARBOR, ET AL.,                         GERSHWIN A. DRAIN

             Defendants.
    ______________                        /

             ORDER ACCEPTING AND ADOPTING REPORT AND
                      RECOMMENDATION [#49]

         This matter is before the Court on Plaintiff’s Motion for Sanctions under

Federal Rule of Civil Procedure 11(c)(4). ECF No. 29. The Court referred the

matter      to     Magistrate     Judge       Anthony    P.   Patti,   who       issued

a Report and Recommendation on August 11, 2020, recommending that the Court

deny Plaintiff’s Motion for Sanctions. ECF No. 49. Neither party has filed

objections to the Magistrate Judge’s Report and Recommendation, and the time for

filing objections has expired. See 28 U.S.C. § 636(b)(1)(C). Upon review of the

parties’ briefing and the Magistrate Judge’s Report and Recommendation, the Court

concludes that the Magistrate Judge reached the correct conclusion. Therefore, the

Court hereby ACCEPTS and ADOPTS Magistrate Judge Patti’s August 11,



                                              1
Case 2:19-cv-13346-GAD-APP ECF No. 53, PageID.546 Filed 11/04/20 Page 2 of 2




2020 Report and Recommendation [#49] as this Court’s findings of fact and

conclusions of law. Plaintiff’s Motion for Sanctions [#29] is thus DENIED.

      IT IS SO ORDERED.

Dated: November 4, 2020


                                                 /s/Gershwin A. Drain
                                                 GERSHWIN A. DRAIN
                                                 United States District Judge


                         CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
            November 4, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       2
